PER CURIAM.
It is unnecessary to address appellant’s main point on appeal which challenges the ruling that his confession was voluntarily and freely given. Even were we to hold the confession inadmissible, the remaining competent evidence was more than ample to “satisfy the conscience of the court” that the conditions of probation had been substantively violated. See Randolph v. State, 292 So.2d 374 (Fla. 3d DCA), cert. denied, 300 So.2d 901 (Fla.1974); McNeely v. State, 186 So.2d 520 (Fla. 2d DCA 1966).
Affirmed.